DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0181779).
Regarding Claims 14 and 18, Chen teaches a polyurethane composite (p. 1, [0001]).  The composite is formed by a method which involves providing a formulation comprising a polyol and an isocyanate (p. 1, [0009]).  
Suitable polyols useful in the formulation include polyether polyols (p. 1, [0014]).  The polyether polyols are preferably initiated by glycerin and have a weight average molecular weight (Mw) of less than about 500 (p. 3, [0023]).  One of ordinary skill in the art will recognize that a polyether polyol initiated by glycerin will contain three -OH groups.  The polyether polyols will therefore contain 54 grams of -OH groups per mol.  
Based on the maximum Mw of 500, the polyether polyols described at [0023] will necessarily contain at least 10.8 wt% -OH groups.  This overlaps the claimed range of at least 25 wt%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The polyether polyol described at [0023] may be present in amounts of up to 100 wt% of the total amount of polyols.  This overlaps the claimed range of at least 80 wt%. Thus, the polyether polyols described at [0023] read on the claimed polyol A1.  
The polyurethane formulation further comprises one or more isocyanates (p. 3, [0025]).  Suitable diisocyanates include hexamethylene diisocyanate (HDI), tetramethylene-1,4-diisocyanate (TMDI), and cyclohexane-1,4-diisocyanate (CHDI) (p. 3, [0026]).  HDI and TMDI read on aliphatic polyisocyanates, while CHDI reads on a cycloaliphatic polyisocyanate.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these species as the sole isocyanate in Chen’s formulation, as they are expressly disclosed as being useful in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  Selection of any of these species reads on the claimed polyisocyanate A2 comprising 100 wt% aliphatic or cycloaliphatic polyisocyanates.
The polyurethane formulation may also include optional additives.  Suitable additives include “inorganic and/or organic fillers” (p. 4, [0034]).  The language employed in [0034] demonstrates that Chen’s formulation may include both inorganic and organic fillers.  Chen does not teach or suggest drying the inorganic filler.  An organic filler reads on the claimed component B1, while an inorganic filler reads on the claimed component B2.  
Alternatively regarding the claimed organic filler B1, Chen teaches the use of organic fibers such as KEVLAR® (p. 3, [0028]).  
Alternatively regarding the claimed inorganic filler B2, Chen teaches the use of inorganic flame retardants such as aluminum trihydroxide (synonymous with alumina trihydrate; ATH) (p. 3, [003]).  Chen does not teach or suggest drying the inorganic flame retardant prior to use.
Chen as applied above reads on Claims 14 and 18.
Regarding Claim 15, Chen teaches that ATH may be present in amounts of up to 60 wt% (p. 3, [0030]).  This overlaps the claimed range of at least 25 wt%.  
Regarding Claim 16, organic fibers may be present in amounts of up to 70 wt% (p. 3, [0028]).  This overlaps the claimed range of at least 5 wt%.
Regarding Claims 21, 24, and 25, Chen teaches a method comprising forming a polyurethane composite formulation by admixing the polyol, isocyanate, fiber, and other additives as described above (p. 4, [0035]).  The formulation is then subjected to a process such as reactive injection molding (p. 4, [0037]).  Reactive injection molding (RIM) is recognized in the art as including a step of filling a reaction mixture into a mold.  The formulation is cured during the RIM process (p. 4, [0037]).  The resulting product is a solid composite (p. 4, [0036]) having a smooth surface (p. 5, [0040]-[0041]).
Regarding Claims 22 and 26, the solid composite resulting from the method described above reads on the claimed solid surface material.
Regarding Claim 23, Chen’s polyurethane composite has a density of 1.1-2.2 g/cm3 (p. 4, [0039]), equivalent to 1,100-2,200 kg/m3.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 14 above, further in view of Mizuno et al. (US 6,268,057).
Regarding Claim 17, Chen remains as applied to Claim 14 above.  Chen teaches a polyurethane obtained by subjecting an admixture comprising a polyol and isocyanate to reactive injection molding (RIM) (p. 4, [0035]-[0037]).  Suitable polyols include the polyether polyols described above.  Suitable isocyanates include hexamethylene diisocyanate (HDI) (p. 3, [0026]).  Chen does not teach a suitable oligomer content.
In the same field of endeavor, Mizuno teaches a polyurethane material comprising HDI trimer and a polyol (Abstract).  The polyurethanes are formed by RIM techniques (col. 1, lines 11-19).  HDI trimers having a ring structure show improved wear resistance (col. 1, lines 35-38).  By limiting the oligomer content to less than 50 wt%, breaking elongation, flexural resistance, and resistance to cracks and breaking are improved (col. 1, lines 45-64).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Mizuno’s HDI trimer having an oligomer content of up to 50 wt% for use as Chen’s isocyanate for the benefit of improved wear resistance, breaking elongation, flexural resistance, and resistance to cracks and breaking.  The range of up to 50 wt% overlaps the claimed range of at least 5 wt%.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 14 above, further in view of Huber (HN-336 Alumina Trihydrate data sheet, 2011).  
Regarding Claim 19, Chen remains as applied to Claim 14 above.  Chen teaches the use of inorganic flame retardants such as ATH (p. 3, [0030]), but does not teach a suitable water content for such additives.
Huber’s HN-336 is a commercially available ATH product that provides low cost flame retardant and smoke suppression in a variety of applications (Description).  HN-336 contains 0.22 wt% free moisture (Typical Chemical Analysis).  This falls within the claimed range of at least 0.15 wt%.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Huber’s HN-336 as the ATH flame retardant in Chen’s composition, as it represents a commercially available product recognized as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 14 above, further in view of Younes (US 4,731,427).
Regarding Claim 20, Chen remains as applied to Claim 14 above.  Chen teaches a polyurethane obtained by subjecting an admixture comprising a polyol and isocyanate to reactive injection molding (RIM) (p. 4, [0035]-[0037]).  The polyurethane may include reinforcing fibers made from organic materials including KEVLAR® (p. 3, [0028]).  Chen does not teach an organic filler formed from the claimed materials.
In the same field of endeavor, Younes teaches a polyurethane obtained by RIM (Abstract).  The polyurethane is prepared from a di- or polyisocyanate and a polyol (col. 2, lines 29-33; col. 3, lines 45-48).  The polyurethane may further comprise reinforcing fibers.  Suitable fiber materials include KEVLAR® as well as polyethylene or polypropylene (col. 4, lines 41-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Chen’s KEVLAR® fibers with polyethylene or polypropylene fibers, as Younes demonstrates such fibers to be equivalents suitable for use as reinforcing fillers in polyurethane compositions formed by RIM.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762